Citation Nr: 1117713	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD from November 16, 2010.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to November 1972, including service in the Republic of Vietnam from January to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is worse than initially rated and that this decline warrants a higher disability evaluation.  The Veteran was originally awarded service connection for PTSD in a rating decision dated November 2007.  The RO evaluated the Veteran's PTSD as non-compensably disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 7, 2006, the date the Veteran's claim was received.

In December 2007, the Veteran submitted a document in support of his claim which he identified as a notice of disagreement (NOD).  Specifically, the Veteran stated, "I would like to file a Notice of Disagreement with the decision to rate me at only 0% for my PTSD."  The Veteran also requested that he be rescheduled for a VA examination in connection with this claim.  The Veteran further stated that he did not miss scheduled VA examinations in connection with this claim; rather, he indicated that the two previously scheduled examinations were cancelled "by the doctor" and "someone at VA."  No attempt was made to reschedule the examinations, according to the Veteran.  The Veteran expressed a willingness to report for a VA examination and requested that his claim be reviewed by a decision review officer.  

In January 2008, the RO acknowledged receipt of the Veteran's December 2007 statement, but refused to treat it as an NOD because "your correspondence indicates that you are mainly disagreeing with our decision because you wish to be afforded another opportunity to report for an examination."  Instead, the RO treated the December 2007 statement as an increased rating claim for PTSD.  The RO notified the Veteran that it would refer his claim to the appropriate personnel to reschedule him for a VA examination.

Within one year from the date of the original rating decision, additional relevant VA mental health treatment records were obtained and in February 2008, the Veteran was afforded a VA examination.  Thereafter, the RO increased the Veteran's disability evaluation for PTSD to 10 percent under Diagnostic Code 9411, effective September 7, 2006.  See October 2008 rating decision.  The effective date assigned corresponded with the date of the Veteran's original PTSD claim.  The Veteran was notified of this decision and provided his appellate rights.

He subsequently filed a timely NOD in February 2009.  The RO issued a statement of the case (SOC) in April 2009.  The Veteran timely perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability evaluation for PTSD to 30 percent under Diagnostic Code 9411, effective November 16, 2010, the date on which entitlement to the increase was shown by the evidence of record.    

According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will have been considered to have been filed in connection with the claim which was pending at the beginning of the appeal period. In this case, the Veteran was awarded service connection for PTSD in a rating decision dated November 2007.  The following month, in December 2007, (and prior to the date on which the November 2007 rating decision became final), the Veteran disagreed with that that rating decision.  Although the RO elected not to treat the Veteran's statement as a valid NOD at that time, the RO did treat the statement as an increased rating claim for his service-connected PTSD.  The RO also obtained relevant VA mental health treatment records within one year from the date of the original November 2007 rating decision.  In addition, the October 2008 rating decision which awarded the Veteran a 10 percent rating for PTSD assigned an effective date of September 6, 2007, the date of the Veteran's original PTSD claim.  After accepting the Veteran's February 2009 statement as a valid NOD, the RO considered the Veteran's claim based on all of the evidence of record.  See April 2009 SOC.  In light of the foregoing, the Board finds that the November 2007 rating decision is not final and the issues currently on appeal before the Board are more appropriately styled as initial increased rating claims for PTSD.  See 38 C.F.R. § 3.156(b).

Evidence associated with the claims file indicates that the Veteran is in receipt of Social Security Disability benefits.  See September 2007 VA treatment note.  To date, however, there has been no attempt to obtain these records and associate them with the Veteran's claims file.  On remand, therefore, the RO/AMC should contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from February 2, 2011.  Moreover, a VA record identified March 2006 as the date of an initial VA psychiatric consultation, but a copy of this record is not included in the claims file.  See November 2006 mental health treatment note. 

In addition, the Veteran acknowledged being hospitalized in the past at a VA mental health facility after a suicide attempt.  See November 2010 VA C&P examination report.  These records are not contained in the claims file and should be obtained on remand.  The Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his psychiatric disabilities that are not already of record.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his psychiatric disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should also be asked to identify with specificity the date and location of his claimed inpatient VA psychiatric hospitalization following a suicide attempt.  See November 2010 VA C&P examination report.

2.  Contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that are dated in March 2006 as well as those records dating from February 2, 2011.  An attempt should also be made to obtain any other VA medical records identified by the Veteran in response to Step One, including psychiatric hospitalization records, which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (to include obtaining a current VA examination, if necessary), and readjudicate the Veteran's claims, with particular focus on 38 C.F.R. § 3.156(b) and the Board's determination that these claims are for initial increased ratings.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


